EXHIBIT 10.1

 

July 3, 2013

 

Wells Fargo Energy Capital, Inc.

1000 Louisiana, 9 th Floor

Houston, Texas 77002

 

Dear Sirs:

 

The purpose of this letter agreement (this “Agreement”) is to set forth the
understanding and agreement of Wells Fargo Energy Capital, Inc. (“WFEC”) and
West Texas Resources, Inc. (“WTR”) concerning the transaction described below.

 

In particular the parties have further agreed as follows:

 

1.After the execution of this Agreement and the completion of the payment
schedule set out in item (2) below, WFEC will convey a 13.175% working interest
and 10.2765% RI in the oil and gas leases, wells and attendant production in the
Port Hudson Field, Baton Rouge Parish, Louisiana (the “PHV WI”) to WTR upon
receipt of a total consideration of $1,278,000. Port Hudson Ventures, LLC
(“PHV”) presently owns the PHV WI. WFEC believes (but does not warrant or
represent) that all of the members of PHV have granted a security interest in
their respective member interests in PHV (such member interests in PHV, the “PHV
Member Interests”) and have agreed to an assignment to WFEC (or its affiliate)
of all of such member interests under article 9.620 of the UCC in partial
satisfaction of the obligations secured thereby. Upon obtaining title to the PHV
Member Interests, WFEC (or its affiliate) shall convey the PHV Member Interests
to WTR effective April 1, 2013. Such conveyance of the PHV Member Interests
shall be evidenced by an instrument substantially in the form of Exhibit A
attached hereto. WFEC makes no representations or warranties to WTR regarding
PHV, the PHV WI or the PHV Member Interests, other than WFEC believes it has a
valid security interest in all of the member interests in PHV and it will in
good faith attempt to have assigned to WFEC (or its affiliate) such interests
pursuant to the provisions of article 9.620 of the UCC. The members of PHV have
represented to WFEC that the security agreements executed by them encumber all
of the member interests in PHV.

 

2.On July 3, 2013, WTR will pay WFEC the amount of $100,000 as a nonrefundable
deposit towards the purchase of the PHV Member Interests and then subsequently
make a second nonrefundable deposit of $178,000 on July 17, 2013. On or before
August 8, 2013, WTR shall pay WFEC the balance of the purchase price for the PHV
Member Interests in the amount of $1,000,000, less a credit for any monies
received by WFEC on account of the PHV WI for hydrocarbon production after the
April 1, 2013 effective date. In the event that WTR fails to make the payment of
the balance of the purchase price for the PHV Member Interests, WFEC shall
retain the PHV Member Interests and the $278,000 deposit paid by WTR.

 

 

1

 

 

If the foregoing correctly states your understanding of our agreement for the
closing of the Transaction concerning the Properties, kindly signify your
acceptance by signing in the space provided below and returning a fully executed
version of this Agreement to the undersigned.

 

 

 

Very truly yours,

 

WEST TEXAS RESOURCES, LLC

 

            By: /s/ Stephen E. Jones       Stephen E. Jones       President    
     

 

Accepted and Agreed 

 

This day of July, 2013

 

Wells Fargo Energy Capital, Inc.

 

      By: /s/ Gary Milavec     Gary Milavec     Managing Director        

 

 

 

 

2

 

 

